Laotus, Judge:
Counsel have submitted these cases on the follow* ing stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise represented by the items marked “S” and initialed SJS by Sadami J. Sako on the invoices accompanying the entries covered by the protests enumerated in the Schedule of Cases annexed hereto and made a part hereof, and assessed with duty at 100 per dozen pieces plus 45 or 60% ad valorem, as tableware, under the provisions of Par. 212 of the Tariff Act of 1930, as modified, according to dates of entry of the merchandise and claimed to be properly classifiable at 45% ad valorem under the same paragraph as decorated or ornamented chinaware other than tableware, consists of chinaware cups and saucers which are not, in fact, chiefly used as tableware, but *121are chiefly used as souvenir articles, and which do not contain 25% or more of calcined bone.
2. That the protests are limited to the items marked with the letter “S” as aforesaid, and to the claim that such articles are properly classifiable as decorated or ornamented chinaware other than tableware, under Par. 212, Tariff Act of 1930, or as modified, and abandoned as to all other items and all other claims, and that the protests be submitted on this stipulation.
Accepting this stipulation as a statement of facts, we hold that the cups and saucers represented by the items marked with the letter “S” and with the initials of the commodity specialist on the invoices covered by the entries and protests recited in schedule “A,” attached hereto and made a part of this decision, are dutiable as decorated chinaware, other than tableware, not containing 25 per centum or more of calcined bone under paragraph 212 of the Tariff Act of 1930, as modified, at the rate in effect on the date when the cups and saucers were entered, or withdrawn from warehouse, for consumption.
To the extent indicated, the protests are sustained. As to all other claims and all other merchandise, the protests are dismissed.
Judgment will be entered accordingly.